UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-1337


DONALD TRANTHAM, JR.,

                Plaintiff – Appellant,

          v.

HENRY COUNTY SHERIFF'S OFFICE; COMMONWEALTH ATTORNEY, County
of Henry; GARDNER GARDNER BARROW & SHARPE; MARTINSVILLE,
VIRGINIA   POLICE   DEPARTMENT;   VIRGINIA   STATE    POLICE;
MARTINSVILLE   HENRY   COUNTY    MEMORIAL   HOSPITAL;    DRUG
ENFORCEMENT AGENCY,

                Defendants – Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge. (4:10-cv-00058-jlk-mfu)


Submitted:   June 16, 2011                   Decided:    June 20, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Donald Trantham, Jr., Appellant Pro Se.      Jim H. Guynn, Jr.,
GUYNN, MEMMER & DILLON, PC, Salem, Virginia; Philip Grahem
Gardner,   GARDNER  BARROW  SHARPE  &   REYNOLDS,  Martinsville,
Virginia; Martha White Medley, Michael Anthony Nicholas, DANIEL,
MEDLEY & KIRBY, PC, Danville, Virginia; George Walerian
Chabalewski, Christina Nicole Gilliam, OFFICE OF THE ATTORNEY
GENERAL OF VIRGINIA, Richmond, Virginia; Nora Beth Dorsey, Jodi
Beth Simopoulos, HANCOCK DANIEL JOHNSON & NAGLE, PC, Glen Allen,
Virginia; Thomas Linn Eckert, Assistant United States Attorney,
Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Donald    Trantham,     Jr.,   appeals    the    district    court’s

order dismissing Trantham’s claims against all Defendants.                    We

have     reviewed    the   record    and    find     no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Trantham v. Henry Cnty. Sheriff’s Office, No. 4:10-cv-

00058-jlk-mfu (W.D. Va. Mar. 10, 2011).              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                         AFFIRMED




                                       3